DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 requires “a pressurized refrigerant gas” in lines 5-6 and “drive fluid” in line 8.  However, these different fluids appear to be the same refrigerant fluid.  For purposes of examination the pressurized refrigerant gas and drive fluid will be considered to be the same refrigerant.
	Claim 18 requires “pressurized refrigerant gas” in line 4 and “drive fluid” in lines 6-7.  However, these different fluids appear to be the same refrigerant fluid.  For purposes of examination the pressurized refrigerant gas and drive fluid will be considered to be the same refrigerant.
	Claims 2-17 and 19-21 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 9-10, 12-14, 16-18, and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Chellis et al. (US 4,543,793) in view of Kushnir (US 4,862,695).
	Per claim 1 and 6, Chellis teaches a cryogenic refrigerator comprising: a refrigeration volume (14 and 18) having warm (14) and cold (18) ends; a reciprocating displacer (12)  within the refrigeration volume; a pneumatic drive volume (28) at the warm end of the refrigeration volume; a drive piston (36) in the pneumatic drive volume (28) coupled to the displacer (12); refrigeration volume valving (60 and 64) controlling cyclic supply and exhaust of a pressurized refrigerant gas to and from the warm end of the refrigeration volume; drive valving (66, 68) providing supply and exhaust of drive 
	However, Kushnir teaches a cryogenic refrigerator including a passive force generator (74) applying force to a piston (50) in addition to a driving force applied by a drive fluid (i.e. “force of the gas pulses”, col. 4, line 67) (claim 1), wherein the passive force generator is a spring (74) (claim 6) for providing a displacement responsive restoring force to the piston (i.e. col. 5, lines 15-16).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a passive force generator applying force to a piston in addition to a driving force applied by a drive fluid (claim 1), wherein the passive force generator is a spring (claim 6), as taught by Kushnir in the invention of Chellis, in order to advantageously provide a displacement responsive restoring force to the piston (col. 5, lines 15-16), thereby maintaining proper positioning for the piston.
	Per claim 3, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Chellis teaches wherein the drive valving (66 and 68) is proportional drive valving that provides continuously variable supply and exhaust 
	Per claim 4, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Chellis, as modified, teaches wherein the electronic controller (82) opens and closes the drive valving (66, 68) to respective supply and exhaust lines at sufficient rate to provide variable control of pressure between supply and exhaust pressures in the pneumatic drive volume (28) (col. 3, lines 11-25).
	Per claim 9, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Chellis, as modified, teaches wherein the drive piston (36) separates the pneumatic drive volume into a proximal drive chamber (see annotated figure below) proximal to the displacer and a distal drive chamber (see annotated figure below) distal from the displacer, and the drive valving supplies and exhausts drive fluid to and from the distal drive chamber (via 34).

    PNG
    media_image1.png
    787
    529
    media_image1.png
    Greyscale


	Per claim 10, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Chellis, as modified, teaches the drive valving further supplies and exhausts drive fluid to and from the proximal drive chamber (via 32) and the proximal chamber is not in communication with the warm end of the refrigeration volume (see figure 1 of Chellis).
Per claim 12, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Chellis, as modified, teaches wherein the proximal chamber is in fluid communication with the warm end of the refrigeration volume (i.e. the refrigerant/fluid flows through the entire system eventually, thus the proximal chamber is in “fluid communication” with the warm end of the refrigeration volume).
	Per claim 13, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Chellis, as modified, teaches wherein the refrigeration volume valving (60 and 64) comprises proportional valving that provides continuously variable supply and exhaust of refrigerant gas to the refrigeration volume (via 32) in proportion to an electronic refrigerant control signal (col. 3, lines 11-25).
	Per claim 14, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Chellis, as modified, teaches where the drive fluid is valved from refrigerant supply and return lines (see figure 1 of Chellis).
	Per claim 16, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Chellis, as modified, teaches wherein the electronic controller provides feedback control (col. 6, line 44).
	Per claim 17, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Chellis, as modified, teaches a sealed chamber 
Per claim 18, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. Thus claim 18 is anticipated by claim 1.
Per claim 20, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. Thus claim 18 is anticipated by claim 3.
Per claim 21, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would .
Claims 2 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Chellis et al. (US 4,543,793) in view of Kushnir (US 4,862,695) as applied to the claims above and further in view of Morris et al. (US 2011/0126554).
	Per claim 2, Chellis, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Chellis, as modified, fails to explicitly teach a displacement sensor responsive to movement of the drive piston or displacer to provide a displacement signal, the electronic controller minimizing error between the displacement signal and the programmed displacement profile through stroke of the drive piston.
	However, Morris teaches a cryogenic refrigerator including a displacement sensor (147a/b) responsive to movement of a displacer (150) to provide a displacement signal, an electronic controller (195) minimizing error between the displacement signal and the programmed displacement profile through stroke of the drive piston (i.e. via feedback signals, para. 0042) for a more efficient cryogenic refrigerator (i.e. para. 0007, lines 1).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a displacement sensor responsive to movement of a displacer to provide a displacement signal, and an electronic controller minimizing error between the displacement signal and the programmed displacement profile through stroke of the drive piston, as taught by Morris in the invention  of Chellis, as modified, in order to advantageously provide a more efficient cryogenic refrigerator 
Per claim 19, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. Thus claim 18 is anticipated by claim 2.
Allowable Subject Matter
Claims 7-8, 11, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuan et al. (US 2009/0084115) teaches a cryogenic refrigerator with an electronic controller to control valving for both the driving of a piston and the refrigeration producing.
Lobb (US 3,733,873) teaches a cryogenic refrigerator with valving controlling the driving of a piston and the refrigeration producing.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763